Citation Nr: 0515104	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  05-00 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska which granted service connection for 
bilateral hearing loss; a 10 percent disability rating was 
assigned.  The veteran initiated an appeal as to the assigned 
rating.  

Procedural history

The veteran served on active duty from July 1945 to September 
1946.

The veteran filed a claim for service connection for 
bilateral hearing loss in May 2004.  As noted above, in a 
September 2004 rating decision the RO granted the veteran's 
claim for service connection for bilateral hearing loss and 
assigned a 10 percent disability rating.  The veteran filed a 
notice of disagreement in regards to the disability rating 
for hearing loss.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the previously assigned rating in a 
December 2004 statement of the case (SOC).  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (accepted in lieu of VA Form 9) in January 
2005.

The veteran indicated in a January 2005 statement that he 
wanted a Travel Board hearing, but his request was later 
withdrawn.  See 38 C.F.R. § 20.704(e) (2004).  

In May 2005, a motion to advance this case on the Board's 
docket was granted.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2004).

Issue not currently on appeal

In the September 2004 rating decision, the veteran was 
granted service connection for tinnitus; a 10 percent 
disability rating was assigned.  To the Board's knowledge, 
the veteran has not indicated his disagreement with the 
September 2004 decision in regards to the issue of tinnitus.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  Accordingly, the issue is not before the Board on 
appeal.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level I hearing impairment in the 
right ear and level XI hearing impairment in the left ear.

2.  The medical and other evidence of record does not show 
that the veteran's service-connected bilateral hearing loss 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2004).

2.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for bilateral hearing loss.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the December 2004 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim. 

More significantly, a letter was sent to the veteran in June 
2004 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed that the RO 
had received the veteran's private audiogram.  The letter 
emphasized the requirements needed to satisfy a claim for 
service connection, which is not pertinent to the veteran's 
current increased rating claim.  However, VA's General 
Counsel has held the notice provisions of VCAA do not apply 
if, in response to a decision on a claim for which VA has 
already provided the VCAA notice, the claimant files a notice 
of disagreement (NOD) that raises a new issue.  
See VAOPGCPREC 8-2003 (December 22, 2003).  In May 2004, the 
veteran filed a claim of entitlement to service connection 
for bilateral hearing loss.  He was provided VCAA notice 
regarding this claim by means of the June 2004 VCAA letter.  
In a September 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent disability rating.  The veteran filed a NOD as to the 
assigned rating for bilateral hearing loss.  Therefore, in 
accordance with VAOPGCPREC 8-2003, the notice provisions of 
VCAA are not applicable as to the increased rating claim.  
That is, because the veteran was provided with adequate VCAA 
notice in June 2004 in regards to his initial service 
connection claim, VA is not required to provide additional 
notice with respect to the subsequent "downstream" claim for 
an increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA].

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 letter, the RO informed the veteran that VA was 
responsible for getting "relevant records held by any 
Federal agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The RO also advised him that a VA medical 
examination would be provided if it was necessary to make a 
decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The June 2004 letter informed the veteran that the RO was 
responsible for making reasonable efforts to obtain relevant 
records not held by a Federal agency, and that "this may 
include medical records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  The letter stated if the veteran wanted VA to 
obtain records on his behalf, he could complete enclosed VA 
Form(s) 21-4142, Authorization and Consent to Release 
Information, for each health care provider where he received 
treatment.  The letter further emphasized that the veteran 
must give enough information about these records so that the 
RO could request them from the person or agency who has them, 
and it was still the veteran's responsibility to ensure that 
the RO received all requested records that are not in the 
possession of a Federal department or agency.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The June 2004 letter requested "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the June 2004 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that even though the 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in September 2004, prior to the 
expiration of the one-year period following the June 2004 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on claims before the expiration of the 
one-year period referred to in that subsection.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005) [a 
complying notice need not necessarily use the exact language 
of the regulation so long as that notice properly conveys to 
a claimant the essence of the regulation].  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was initially provided 
notice of the requirements of the VCAA in June 2004,  prior 
to the adjudication of this claim, which was by rating 
decision in September 2004.  Therefore, the Board finds that 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's VA and private treatment records.  The veteran was 
provided a VA audiological examination in July 2004, the 
results of which will be referred to below.  The report of 
the audiological examination reflects that the examiner 
reviewed the veteran's claims folder, noted his current 
complaints, conducted an audiological examination and 
rendered appropriate diagnoses and opinions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As was described in the 
Introduction, the veteran withdrew his request for a hearing 
before a Veterans Law Judge.  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings".  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Specific schedular criteria - hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in May 
2004, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual background

As noted above, the veteran served on active duty from July 
1945 to September 1946.  He filed an initial claim of 
entitlement to service connection in May 2004.  

VA outpatient records show on audiological evaluation in 
October 2003, puretone thresholds, in decibels (db), were as 
follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Right (dB)	45	45	45	75	80	61

The veteran's puretone thresholds in the left ear were marked 
"80+" at all decibel levels.  At the bottom of the page was 
a note that "+ indicates veteran could not hear at this 
level."  Speech audiometry percentages were not noted.  

VA outpatient records show that on audiological evaluation in 
March 2004, puretone thresholds, in decibels (db), were as 
follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Right (dB)	25	30	40	70	80	55

The puretone thresholds in the left ear were not readable.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  Left ear speech recognition 
ability could not be determined due to the degree of hearing 
loss in that ear. 

The veteran submitted a private audiogram dated in May 2004 
signed by audiologist A.D.  However, the report contains an 
uninterpreted audiogram, which the Board may not consider as 
evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
[the Board may not interpret graphical representations of 
audiometric data]; see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  [The Board notes that the audiogram appears to 
be consistent with the July 2004 VA audiological examination 
results discussed below, with the exception of the right ear 
decibel reading at 500 hertz.  However, this reading would 
not avail the veteran in the assignment of a higher 
disability rating in any event, as the decibel reading at 500 
hertz is not used in calculating the puretone threshold 
average for determination of hearing impairment. See 4.85(d) 
(2004).]  

On VA audiological evaluation in July 2004, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	105	105	105	105	105	105	
Right (dB)	25	30	40	70	80	55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Left ear speech recognition 
ability could not be determined due to the degree of hearing 
loss in that ear. 
  
In a February 2004 rating decision, the RO granted service 
connection for bilateral hearing loss, evaluated as 10 
percent disabling from May 24, 2004.  The grant of service 
connection was based on the July 2004 VA examination results 
and an etiological opinion that the veteran's bilateral 
hearing loss was etiologically related to his military 
service.  

In December 2004, a DRO conducted a de novo review of the 
veteran's claim.  The DRO relied on the July 2004 VA 
examination results, indicating that the private audiogram 
results submitted by the veteran did not conform to the 
testing requirements required in 38 C.F.R. § 4.85 (2004).  

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

As noted in connection with the factual background presented 
above, the May 2004 private examination results cannot be 
used in rating the veteran's hearing loss.  See Kelly, supra.  
As for the October 2003 VA outpatient audiogram, the left ear 
measurements were unreadable.  Moreover, speech audiometry 
percentages were not given for the right ear.  Since the 
right ear readings do not qualify for consideration under 
38 C.F.R. § 4.86(a), the veteran's right ear hearing loss 
cannot be rated on puretone threshold average alone.  
Therefore, the October 2003 audiogram results cannot be 
considered.  As for the March 2004 audiogram, the left ear 
was again not readable.  This is in contrast to the July 2004 
VA examination which assigns numeric decibel readings for the 
left ear.  Moreover, the July 2004 VA examination reveals the 
same puretone threshold average in the right ear as in the 
March 2004 audiogram, and the speech recognition ability 
percentages from both examinations places the veteran in the 
same numeric designation of hearing impairment for the right 
ear.  See 38 C.F.R. § 4.85, Table VI (2004).  The Board will 
therefore address the merits of the claim based on the July 
2004 VA examination results alone.

A review of the results of the July 2004 VA audiology 
examination shows that application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
warrants a 10 percent disability rating.  That is, the 
combination of level I in the better ear with level XI in the 
poorer ear results in a 10 percent disability rating.

The Board also notes that these test results require 
consideration of exceptional patterns of hearing impairment 
under subsection n(a) of 38 C.F.R. § 4.86.  In this case, the 
left ear shows thresholds of 55 or greater in all four 
frequencies.  38 C.F.R. § 4.86(a) thus is applicable.  
Applying the medical evidence of record, relying only on the 
puretone threshold, Table VIa designates the veteran's left 
ear impairment as being at Level XI.  As this is the same 
level of impairment derived using Table VI, application of 
Table VIa does not benefit the veteran.  Thus, there is no 
basis for a higher rating than the presently assigned 10 
percent evaluation, despite consideration of 38 C.F.R. 
§ 4.86(a).

In addition, there is no evidence of 30 or less at the 1000 
Hertz frequency or 70 or greater at the 2000 Hertz frequency 
in either ear, so 38 C.F.R. § 4.86(b) is inapplicable.

In short, the evidence shows that the veteran is effectively 
deaf in his left ear (Level XI) but that his right ear 
hearing loss is relatively mild (Level I).  Application of 
the schedular criteria leads to the assignment of a 10 
percent rating.  

The veteran has stated that he does not comprehend why 
complete loss of hearing in his left ear only warrants a 10 
percent disability rating.  See the veteran's January 2005 
substantive appeal.  However, with respect to the assignment 
of an increased rating, the question which must be answered 
by the Board is whether the schedular criteria have been met.  
The schedular criteria are specific, and as explained above 
the veteran's hearing loss is not of sufficient severity to 
warrant an increased rating.  See Lendenmann, 3 Vet. App. at 
349.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no findings and 
no evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a 10 percent disability rating was properly 
assigned for the entire period from the date of service 
connection, May 24, 2004.

Extraschedular rating considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2004), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the December 2004 SOC the RO included recitation of the 
regulation for an extraschedular rating and subsequently 
consider the applicability of such to the veteran's claim.  
The Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2004) in connection with the issue on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Though undoubtedly severe in the left ear, there is no 
evidence of an unusual clinical picture, symptoms which are 
out of the ordinary, or any other factor which could be 
characterized as exceptional or unusual regarding the 
veteran's hearing loss disability.  The evidence of record 
contains no statement from any examiner, including the July 
2004 VA examiner and private audiologist A.D., that the 
veteran's hearing loss disability is in any way out of the 
ordinary clinically.  

There also is no evidence of hospitalization for a hearing 
loss disability in the recent or remote past.  With respect 
to interference with employment, the veteran has been retired 
since 1983.  Following service the veteran worked as a 
farmer, construction worker and mechanic.  He is currently 79 
years old.  The veteran has not contended that his hearing 
loss has interfered in his ability to work. 

Although there is no question that the veteran experiences 
problems due to his service-connected hearing loss disability 
which would translate to difficulty in finding employment, 
these symptoms are contemplated in the currently assigned 
10 percent disability rating.  See 38 C.F.R. §§ 3.321(a), 
4.1; see also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) 
and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].   

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's bilateral hearing loss 
disability.



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that, contrary to the assertions of the veteran's 
representative, the preponderance of the evidence is against 
the veteran's claim for an increased rating. The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


